DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9, 11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended to include the previously indicated allowable subject matter of claim 12 and intervening claim 10, the prior-art does not teach a motor inter alia, comprising: wherein the outer ring is in contact with the outer end of the plurality of rotor core segments and the outer end of the plurality of permanent magnets, and wherein the rotor frame surrounds the outer ring, wherein the rotor frame is connected to a rotation shaft that passes through a region surrounded by the stator, wherein the outer ring has an upper end and a lower end opposite to the upper end in an axial direction of the rotation shaft, and wherein the rotor frame extends along the axial direction of the rotation shaft to thereby cover the upper end and the lower end of the outer ring.
Claims 2-9, 11, 13, 14, 16 and 17 are allowable for their dependency on claim 1.
RE claim 15, as previously indicated as containing allowable subject matter and was re-written into independent form, the prior-art does not teach, inter alia, the rotor frame is in contact with the outer end of the plurality of rotor core segments and the outer end of the plurality of permanent magnets, and wherein the outer ring surrounds the rotor frame.
Claims 18 and 20 are allowable for similar reason as claims 1-9, 11, 13, 14, 16 and 17.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834